Citation Nr: 9908042	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  99-01 731	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


REPRESENTATION




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1973 to 
July 1976. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on October 21, 1994.  

The RO notified both the veteran and his attorney by letter 
on January 27, 1999, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or his attorney. 


FINDINGS OF FACT

1.  An initial Board decision on June 29, 1994 was made on 
the underlying claim of entitlement to an increased rating in 
excess of 20 percent for a left knee disorder. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The claimant, H. D. C., was retained within one year of 
the June 29, 1994 Board decision. 

4.  The fee agreement signed by the parties in October 1994 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, such fee to be paid by the VA from 
past-due benefits, unless an award is made under EAJA, in 
which case the attorney would be entitled to the greater of 
the two amounts.

5.  By a January 1997 rating decision, the RO granted the 
veteran entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 for the veteran's left knee and also granted 
entitlement to an increased rating for his left knee to 30 
percent disabling.  

6.  By a July 1997 decision, the Board determined that the 
attorney H. D. C. was entitled to attorney fees from past-due 
benefits stemming from the January 1997 rating decision.  

7.  The veteran expressed disagreement with the January 1997 
rating decision. 

8.  By a rating decision dated December 31, 1998, the RO 
granted the veteran entitlement to an increased rating for 
his left knee disability to 60 percent disabling effective 
January 1, 1998; granted entitlement to a TDIU effective 
January 1, 1998 to be paid through September 16, 1998; 
granted entitlement to a temporary total rating for the 
veteran's left knee disability under 38 C.F.R. § 4.30 
effective September 17, 1998 through October 31, 1998; and 
granted entitlement to a 100 schedular rating for a left knee 
disability effective November 1, 1998.

9.  The claimant rendered legal services involving the 
veteran's VA claim for an increased rating for his left knee 
disability from 30 percent disabling.

10.  The temporary total rating under 38 C.F.R. § 4.30 
assigned for the veteran's left knee disability is part of 
the underlying claim for an increased rating for a left knee 
disability. 

11.  There is no final Board decision with respect to the 
issue of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the attorney H. D. C. and the veteran as to 
VA representation have been met.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
the RO's December 1998 grant of an increased rating for a 
left knee disability to 60 percent disabling effective 
January 1, 1998; by the grant of a temporary total rating for 
the veteran's left knee disability under 38 C.F.R. § 4.30 
effective September 17, 1998 through October 31, 1998; and by 
the grant of entitlement to a 100 schedular rating for a left 
knee disability effective November 1, 1998.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609(f)(h) 
(1998).

3.  The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's December 1998 grant of 
entitlement to a TDIU.  38 U.S.C.A. § 5904 (c) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609 (c), (h) (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1997); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1997); 38 C.F.R. 
§ 20.609(c)(3) (1998).  


Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the RO's December 31, 1998 rating 
decision.

On June 29, 1994, the Board denied the veteran's claim for 
entitlement to an increased rating for a left knee disorder 
from 20 percent disabling.  The notice of disagreement which 
preceded the Board decision with respect to the increased 
rating issue involved was received by the RO after November 
18, 1988.  The claimant, H. D. C., was retained in October 
1994, or within one year after the June 1994 Board decision.  
Therefore, the three statutory and regulatory criteria 
necessary for the attorney to charge a fee for his services 
have been met.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 
1998); 38 C.F.R. § 20.609(c) (1998).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1998).  The attorney fee 
agreement executed between the parties on October 21, 1994 
allows for payment of 20 percent of the total amount of past-
due benefits awarded in the veteran's claim, but no more.  
Therefore the attorney fee agreement satisfies the criteria 
pursuant to 38 U.S.C.A. § 5904 (d) and 38 C.F.R. § 20.609 
(f).  

The record shows that H. D. C. rendered legal services on the 
veteran's behalf after the Board's June 1994 denial.  By a 
January 1997 rating decision, the RO granted the veteran 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 for the veteran's left knee and also granted 
entitlement to an increased rating for his left knee to 30 
percent disabling.  In a July 1997 decision, the Board 
determined that the attorney was entitled to attorney fees 
from past-due benefits stemming from the January 1997 rating 
decision.  However, the veteran expressed disagreement in a 
timely manner with the January 1997 rating decision and the 
RO thereafter issued a rating decision on December 31, 1998.  
Such decision granted an increased rating for the veteran's 
left knee disability from 30 to 60 percent effective January 
1, 1998; granted entitlement to a TDIU for the period from 
January 1, 1998 through September 16, 1998; granted 
entitlement to a temporary total rating evaluation under 38 
C.F.R. § 4.30 effective September 17, 1998; and granted 
entitlement to a 100 percent schedular rating starting 
November 1, 1998 through October 31, 1999.

Attorney fees are payable for past-due benefits stemming from 
the grant of the increased rating for the left knee 
disability from 30 to 60 percent effective January 1, 1998 
and for the grant of the increased schedular rating for the 
left knee disability to 100 percent starting November 1, 
1998.  The evidence shows that the attorney performed work on 
the veteran's increased rating claim after the January 1997 
rating decision which granted the veteran an increased rating 
to 30 percent.  The fact that there has not been a final 
Board decision with respect to the issue of an increased 
rating for 30 percent is not relevant.  The veteran expressed 
disagreement with the January 1997 award within the 
applicable time period; thus, it is merely a continuation of 
the same increased rating claim for which there is a final 
Board decision.

Attorney fees are also payable from past-due benefits 
stemming from the December 1998 grant of entitlement to a 
temporary total rating evaluation under 38 C.F.R. § 4.30 
effective September 17, 1998.  The RO did not treat the 
matter of entitlement to a temporary total rating under 38 
C.F.R. § 4.30 separately from the claim for an increased 
rating for the left knee disability.  The payment under 38 
C.F.R. § 4.30 is one of increased compensation and represents 
a temporary increase in the disability rating for the 
service-connected left knee disability.  Since the grant of 
entitlement to a temporary total rating was treated as part 
of the claim for an increased rating by the RO, the Board 
concludes that the amount of past-due benefits attributable 
to the temporary 100 percent rating may be included in the 
calculation of the amount of the attorney's fee. 

Attorney fees are not payable from the RO's December 1998 
grant of a TDIU effective January 1, 1998 to be paid through 
September 16, 1998.  There was no final decision promulgated 
by the Board with respect to the issue of a TDIU.  Therefore, 
per the requirements of 38 C.F.R. § 20.609 (c) (1) (1998), 
the attorney is precluded by law from charging a fee for 
legal services provided to the veteran in connection with the 
grant of a TDIU.  

The decision of the Court in In Matter of Smith, 10 Vet. App. 
311 (1997) and in In Matter of Fee Agreement of Cox in Case 
No. 91-326, 11 Vet App. 158 (1998) are inapplicable to the 
case now before the Board.  The Court held in In Matter of 
Smith that, "Where the Board fails to adjudicate a claim 
that was reasonably before it, the net outcome for the 
veteran amounts to a denial of the benefit sought."

In In Matter of Smith, the Court vacated and remanded a 
decision of the Board which had determined that the attorney 
was not entitled to fees from past-due benefits resulting 
from a grant of TDIU.  The grant of TDIU discussed in Smith 
stemmed from the Court's earlier remand of a TDIU claim.  In 
that decision (Lundgren II), the Court noted that while the 
Board had not affirmatively rendered a final decision on the 
issue of TDIU, the issue had been reasonably raised and that 
the Board's failure to address the issue had been in error.  
In Matter of Smith at 314.  The Court held as a matter of law 
that the Board's failure to adjudicate the TDIU claim that 
was properly before it constituted a final adverse decision 
of the Board with respect to that claim.  Id.  The Court 
noted that the predicate for its jurisdiction in Lundgren II 
was the failure to decide the raised TDIU claim and was the 
law of the case.  Therefore, the Court determined by 
implication in Lundgren II that it had jurisdiction regarding 
the issue of TDIU, and that on remand the Board was not free 
to do anything contrary to the Court's action.  

The Court's decision in Cox was similar to that reached in 
Smith in that the Court held that the Board had in its 
initial review of the claim failed to adjudicate the 
veteran's TDIU claim.  As in Smith, the Court reasoned that 
the Board erred in failing to address the TDIU claim, which 
was properly before the Board and the failure to address the 
claim amounted to a final decision on the claim.  

As noted above, the Board was bound by the decisions of Smith 
and Cox by the law of the case doctrine.  In Browder v. 
Brown, 5 Vet.App. 268, 270 (1993), the Court described the 
law of the case doctrine: "When a case has been once decided 
by this court on appeal, and remanded to the circuit court, 
whatever was before this court, and disposed of by its 
decrees, is considered as finally settled.  The circuit court 
is bound by the decree as the law of the case, and must carry 
it into execution according to the mandate."  In re Sanford 
Fork & Tool Co., 160 U.S. 247, 255-6, S. Ct. 291, 293, 40 L. 
Ed. 414 (1895).  Thus, when the Court in Smith and Cox 
determined that the Board's failure to address the TDIU 
claims amounted to final decisions on the claims, the Board 
was bound by the Court's determinations.  In other words, the 
Board was able to take jurisdiction of the TDIU issue only 
because the Court had done so initially.  

However, the case now before the Board materially differs 
from the cases of Smith and Cox.  In the current case, the 
veteran appealed the Board's June 1994 decision which denied 
an increased rating for a left knee disorder from 20 percent 
disabling.  In June 1995, the veteran's attorney, H. D. C., 
and the VA's Office of General Counsel prepared a joint 
motion for remand to the Court.  This joint motion addressed 
several issues pertaining to the June 1994 Board denial.  In 
particular, the joint motion asserted that a remand was 
necessary in order to determine the impact of pain with 
respect to the veteran's left knee disability.  However, the 
veteran's attorney did not assert in the joint motion that 
the Board had failed to address the issue of a TDIU.  The 
issue of a TDIU was first raised in April 1995 (after the 
Board's June 1994 final denial of an increased rating for a 
left knee disability) and amounted to a new claim. 

Based on the facts presented in this particular case, there 
has been no final decision by the Board on the issue of 
entitlement to TDIU.  Accordingly, the prerequisites for 
charging a fee for services concerning the claim for TDIU 
rendered by the attorney on the veteran's behalf before VA 
and the Board are not met.  


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in the 
notification letter of January 27, 1999.  As described below, 
the amount payable as attorney fees following the December 
31, 1998 rating decision will have to be revised.  

In this case, there are two periods of past-due benefits.  
The first period of past-due benefits stems from the grant of 
the increased rating from 30 percent to 60 percent, effective 
January 1, 1998.  Since the granting of an increased rating 
from 30 percent to 60 percent for residuals of a left knee 
disability was made effective from January 1, 1998, 
compensation based on this rating is payable to the appellant 
from February1, 1998, since that is the first day of the 
following month.  1998 38 U.S.C.A. § 5111 (West 1991).  In 
its calculation of past-due benefits, the RO chose January 1, 
1998, as the effective date of the increase in benefits.  
When the RO recalculates the amount of past-due benefits that 
the veteran is due, the period of past-due benefits stemming 
from the grant of the increased rating from 30 percent to 60 
percent should extend through September 16, 1998 (this is 
because the temporary total evaluation discussed below 
commences on September 17, 1998).  

Therefore, the first period of past-due benefits involves a 
lump sum payment representing, for the period from February 
1, 1998 through September 16, 1998, the difference between 
the amount paid at the combined rate of 50 percent (which was 
the rate before the increase in the disability evaluation) 
and the amount due at the combined rate of 70 percent (which 
was the rate that resulted from the December 1998 rating 
decision).  The RO will have to recalculate its figures to 
reflect the February 1, 1998 dated and also to reflect the 
fact that the attorney is not entitled to attorney fees from 
past-due benefits stemming from the grant of the TDIU. 

The second period of past-due benefits involves a lump sum 
payment representing, for the period from September 17, 1998 
through December 31, 1998, the difference between the 
combined rate of 50 percent (which is the rate that would 
have been paid based on the January 1997 rating decision) and 
the amount due at the combined rate of 100 percent (which is 
the rate that resulted from the December 1998 rating decision 
which represents the temporary 100 percent rate from 
September 17, 1998 to October 31, 1998 and the 100 percent 
schedular rate beginning on November 1, 1998).  

Calculation by the RO of the amount of past-due benefits 
created by the December 1998 rating decision must also comply 
with the provisions of 38 C.F.R. § 20.609(h)(3) (1998), which 
states that the termination date of the period of past-due 
benefits for attorney fee purposes is the date of the award, 
not the last day of the month of the award.  Since the date 
of the award in this instance was the last day of 



the month, the termination date of the period of past-due 
benefits for attorney fee purposes will be the same under 
either figuration.  The RO correctly chose December 31, 1998 
as the termination date of the period of past-due benefits 
for attorney fee purposes.  

In summary, the attorney is entitled to payment of 20 percent 
of the amount accrued between the two dates specified for 
each of the two periods of past-due benefits.  



Fees Paid Pursuant to the Equal Access to Justice Act (EAJA).

By order by the Court dated September 1995, the veteran's 
attorney was authorized an EAJA payment of $3,000.00.  
However, as will be explained below, the release of a part of 
the veteran's past-due benefits to the veteran's attorney 
will still be authorized despite the payment under the EAJA.  

Under the EAJA, certain prevailing parties in litigation 
against the United States government may recover attorney 
fees at statutory rates unless the government's position in 
the litigation was substantially justified.  See 28 U.S.C.A. 
§  2412 (d) (1)(A) (1988).  In the Federal Courts 
Administration Act of 1992 (FCAA), Congress made EAJA 
applicable to VA adjudicative actions by including the United 
States Court of Veterans Appeals (Court) within the 
definition of "court" in 28 U.S.C.A. §  2412 (d) (2) (f); 
Pub. L. No. 102-572, § 506 (a) (Oct. 29, 1992). 

In an opinion binding on the Board, the VA General Counsel 
concluded that § 506(c) of the FCAA expressly provides that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C. § 2412, the 
claimant's attorney must refund to the claimant the amount of 
the smaller fee. VAOGCPREC 12-97 (March 26, 1997).  The award 
under § 5904(b) allows the veteran's attorney to collect his 
fee out of the veteran's past-due benefits, while the EAJA 
award is paid by the Government to the veteran to defray the 
cost of legal services.  See Curtis v Brown, 8 Vet.App. 104, 
108-9 (1995) and Russell v. Sullivan, 930 F.2nd 1443, 1446 
(9th Cir. (1991).  The EAJA award therefore serves as a 
reimbursement to the veteran for fees paid of the past-due 
disability benefits.  Accordingly, the veteran's attorney is 
permitted to seek recovery of attorney's fees under both 38 
U.S.C.A. § 5904 and 28 U.S.C. § 2412.  However, the attorney 
must keep only the larger of the fees recovered, and must 
refund the amount of the smaller fee to the claimant (in this 
case, the veteran) in accordance with § 506(c) of the FCAA. 

The precise amount due as a payment from past-due benefits 
under 38 U.S.C.A. § 5904 is not yet known, pending further 
calculations by the RO.  The attorney already received 
attorney fees from past-due benefits in July 1997 for his 
representation of the veteran regarding his increased rating 
claim.  Therefore, this amount and the amount stemming from 
the current Board determination will have to be added in 
order to determine the total amount of attorney fees due 
under 38 U.S.C.A. § 5904.  Once the total amount of attorney 
fees due under 38 U.S.C.A. § 5904 is determined, the 
veteran's attorney will have to refund the smaller of the 
fees received under either the EAJA or the fee received under 
38 U.S.C.A. § 5904.  The Board does not have the direct 
authority to order the veteran's attorney to make such 
payment.  However, not to make such payment would be a 
violation of both professional conduct and a direct violation 
of the Federal Law under 38 U.S.C.A. § 5905 (West 1991 & 
Supp. 1998).




ORDERS

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the veteran 
pursuant to the RO's December 1998 grant of an increase in 
the combined rate from 50 percent to 70 percent for the 
period from February 1, 1998 through September 16, 1998; and 
for a grant of an increase in the combined rate from 50 
percent to 100 percent from September 17, 1998 through 
December 31, 1998.

Eligibility to charge or receive a fee for legal services 
provided to the veteran in connection with an award of 
additional past-due benefits resulting from the granting of a 
TDIU is denied.  



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals

